







AMENDMENT NO. 1 TO ABL DIP CREDIT AGREEMENT
This Amendment No. 1 (this “Amendment”) to that certain Post-Petition Credit
Agreement dated as of February 9, 2016 (as at any time amended, restated,
modified or supplemented, the "DIP Credit Agreement"), is made as of
February 26, 2016, by and among NORANDA ALUMINUM HOLDING CORPORATION, NORANDA
ALUMINUM ACQUISITION CORPORATION, NORANDAL USA, INC., NORANDA ALUMINUM, INC.,
NORANDA ALUMINA LLC, NORANDA INTERMEDIATE HOLDING COMPANY, GRAMERCY ALUMINA
HOLDINGS INC., GRAMERCY ALUMINA HOLDINGS II, INC., and NHB CAPITAL, LLC (each a
“Borrower” and collectively, the “Borrowers”), BANK OF AMERICA, N.A., as
administrative and collateral agent ("Agent") and the lenders from time to time
party thereto (each, a "Lender" and collectively, "Lenders"). Capitalized terms
used herein but not defined herein are used as defined in the DIP Credit
Agreement.
RECITALS:
The parties hereto desire to amend the DIP Credit Agreement as hereinafter set
forth.
The execution and delivery of this Amendment is a condition precedent to the
effectiveness of that certain Limited Waiver No. 2 of Designated Default dated
the date hereof, among the parties hereto.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:
Section 1.AMENDMENT TO THE CREDIT AGREEMENT.
Effective as of the First Amendment Effective Date (as defined in Section 3
below), and in consideration of the covenants in Section 2 below, the DIP Credit
Agreement is hereby amended as follows:
1.1    The definition of "Non-Ordinary Course Proceeds" in Section 1.01 is
amended by deleting the existing definition in its entirety and inserting in
lieu thereof the following:
"Non-Ordinary Course Proceeds" means, on any date, an amount equal to the sum of
(i) all proceeds received by Agent or Pre-Petition Agent from one or more 363
Sales outside the Ordinary Course of Business of a Borrower of ABL Priority
Collateral, whether or not any Accounts or Inventory included in any such sale
constituted Eligible Accounts or Eligible Inventory at the time of such sale,
plus (ii) amounts paid under any insurance policy in respect of ABL Priority
Collateral, plus (iii) any tax refunds that constitute ABL Priority Collateral,
including any state or federal income tax refunds, plus (iv) all proceeds
received from any sale or other disposition of ABL Priority Collateral outside
the Ordinary Course of Business that does not consist of Accounts or Inventory,
in each case irrespective of whether any of such proceeds are applied to the
Obligations or the Pre-Petition Obligations.



- 1 -

--------------------------------------------------------------------------------



1.2    Schedule 2.05 is amended by deleting therefrom reference to Letter of
Credit Reference No. 68112969, issued June 24, 2015, in favor of the Government
of Jamaica, in the issued amount of $5,059,587.00 (the "Jamaican LC").
1.3    Section 7.01(r) is amended by deleting the two references therein to
"this clause (q)" and substituting in each instance in lieu thereof "this clause
(r)".
SECTION 2.    COVENANTS
In consideration of the Agent's and Lender's agreement in Section 1 hereof,
Borrowers agree as follows:
2.1    Allocation of Insurance Proceeds. Borrowers shall cooperate with Agent in
good faith to allocate insurance proceeds payable to or for the benefit of the
Borrowers as between proceeds that are a part of the ABL Priority Collateral and
those that are a part of the Term Priority Collateral.
2.2    Reaffirmation of Indemnity Obligations . Each Borrower hereby
acknowledges and reaffirms all of its indemnification obligations to each L/C
Issuer with respect to the Jamaican LC and each other Letter of Credit at any
time issued by any L/C Issuer and outstanding on the Petition Date, including,
without limitation, those indemnification obligations set forth in Section
10.04(b) of the DIP Credit Agreement, Section 10.04(b) of the Pre-Petition
Credit Agreement, and in each Letter of Credit Application.
SECTION 3.    CONDITIONS PRECEDENT
This Amendment shall become effective as of the date hereof on the date (the
“First Amendment Effective Date”) on which each of the following conditions
precedent shall have been satisfied:
3.1    Certain Documents. The Agent shall have received counterparts of this
Amendment, duly executed by each Borrower, the Agent and the Required Lenders.
3.2    Representations and Warranties. Each of the representations and
warranties contained in Section 4 below shall be true and correct.
3.3    No Event of Default. No Default or Event of Default exists or has
occurred.
SECTION 4.    ACKNOWLEDGEMENTS
Each Borrower acknowledges and agrees that as of the date hereof and after
giving effect to receipt of all Non-Ordinary Course Proceeds, the aggregate
amount of the Revolving Facility Commitment is $124,157,849.00, and the Reserves
have been increased by the amount of such Non-Ordinary Course Proceeds received
to date, to-wit: $5,842,151.00.
SECTION 5.    REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to consent to the amendment contained herein,
each Borrower hereby represents and warrants to the Agent and each Lender, with
respect to all Loan Parties, as follows:
(a)    After giving effect to this Amendment, the DIP Credit Agreement, as
amended, does not impair the validity, effectiveness or priority of the Liens
granted pursuant to the Security Documents, and such Liens continue unimpaired
with the same priority to secure repayment of all ABL Finance



- 2 -

--------------------------------------------------------------------------------



Obligations, whether heretofore or hereafter incurred. The position of the
Lenders and the Collateral Agent with respect to such Liens, the Collateral in
which a security interest was granted pursuant to the Security Documents and the
ability of the Agent or the Collateral Agent to realize upon such Liens pursuant
to the terms of the Security Documents have not been adversely affected in any
material respect by the amendment to the DIP Credit Agreement effected pursuant
to this Amendment or by the execution, delivery, performance or effectiveness of
this Amendment.
(b)    Each Borrower (i) ratifies and reaffirms as of the date hereof and the
First Amendment Effective Date all of the Credit Documents to which it is a
party and all of the covenants and agreements contained therein, including, in
each case, as such covenants and agreements may be modified by this Amendment on
the First Amendment Effective Date and (ii) ratifies and confirms as of the date
hereof and the First Amendment Effective Date its respective ABL Credit
Obligations under the DIP Credit Agreement and each Security Document and other
Credit Document to which it is a party, including, in each case, as such ABL
Credit Obligations may be modified by this Amendment on the First Amendment
Effective Date. Each Borrower further confirms that the DIP Credit Agreement,
each Security Document and other Credit Document to which it is a party is, and
shall continue to be, in full force and effect, and the same are hereby
ratified, approved and confirmed in all respects, except as the DIP Credit
Agreement may be amended by this Amendment.
(c)    Immediately after giving effect to this Amendment, the representations
and warranties set forth in Article IV of the DIP Credit Agreement and each
other Credit Document are, in each case, true and correct in all material
respects (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
(d)    This Amendment constitutes the legal, valid and binding obligation of
each Borrower enforceable in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
(e)    Each Borrower has all requisite corporate power and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, this Amendment and the DIP Credit Agreement as
amended by this Amendment.
SECTION 6.    MISCELLANEOUS
6.1    Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.
6.2    Execution in Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 3. Delivery of an executed counterpart to this Amendment by
facsimile transmission (or pdf file or other electronic transmission pursuant to
procedures approved by the Agent) shall be as effective as delivery of a
manually signed original.
6.3    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.



- 3 -

--------------------------------------------------------------------------------



6.4    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION.
6.5    Fees and Expenses. The Company agrees to pay all reasonable out-of-pocket
expenses incurred by the Agent in connection with the preparation, negotiation,
execution, delivery and enforcement of this Amendment and the other documents
and instruments referred to herein or contemplated hereby, including, but not
limited to, the fees and disbursements of counsel to the Agent.
6.6    Credit Document Pursuant to DIP Credit Agreement. This Amendment is a
Credit Document executed pursuant to the DIP Credit Agreement and shall be
construed, administered and applied in accordance with all of the terms and
provisions of the DIP Credit Agreement (and, following the date hereof, the DIP
Credit Agreement, as amended hereby).
6.7    Effects of this Amendment.
(a)    On the First Amendment Effective Date, the DIP Credit Agreement will be
automatically amended to reflect the amendment thereto provided for in this
Amendment. Once the First Amendment Effective Date has occurred, all references
to the DIP Credit Agreement in any document, instrument, agreement, or writing
shall be deemed to refer to the DIP Credit Agreement as amended by this
Amendment.
(b)    Other than as specifically provided herein, this Amendment shall not
operate as a waiver or amendment of any right, power or privilege of the Agent
or any Lender under the DIP Credit Agreement or any other Credit Document or of
any other term or condition of the DIP Credit Agreement or any other Credit
Document, nor shall the entering into of this Amendment preclude the Agent
and/or any Lender from refusing to enter into any further waivers or amendments
with respect thereto. This Amendment is not intended by any of the parties
hereto to be interpreted as a course of dealing which would in any way impair
the rights or remedies of the Agent or any Lender except as expressly stated
herein, and no Lender shall have any obligation to extend credit to the Borrower
other than pursuant to the strict terms of the DIP Credit Agreement and the
other Credit Documents, as amended or supplemented to date (including by means
of this Amendment).






[Signatures begin on the following page]





- 4 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, as of the
date indicated above.


 
NORANDA ALUMINUM HOLDING CORPORATION




By: /S/ Dale W. Boyles       
Name: Dale W. Boyles
Title: Chief Financial Officer






 
NORANDA ALUMINUM ACQUISITION CORPORATION




By: /S/ Dale W. Boyles       
Name: Dale W. Boyles
Title: Chief Financial Officer




 


NORANDAL USA, INC.




By: /S/ Dale W. Boyles       
Name: Dale W. Boyles
Title: Chief Financial Officer and Secretary




 


NORANDA ALUMINUM, INC.




By: /S/ Dale W. Boyles       
Name: Dale W. Boyles
Title: Chief Financial Officer and Vice President-Finance






Signature Pages to Amendment No. 1 to ABL DIP Credit Agreement





--------------------------------------------------------------------------------




 


NORANDA ALUMINA LLC




By:   /S/ Dale W. Boyles       
Name: Dale W. Boyles 
Title: Chief Financial Officer




 


NORANDA INTERMEDIATE HOLDING CORPORATION




By: /S/ Dale W. Boyles       
Name: Dale W. Boyles
Title: Chief Financial Officer and Vice President-Finance




 


GRAMERCY ALUMINA HOLDINGS II, INC.




By: /S/ Dale W. Boyles       
Name: Dale W. Boyles
Title: Chief Financial Officer




 


GRAMERCY ALUMINA HOLDINGS INC.




By: /S/ Dale W. Boyles       
Name: Dale W. Boyles
Title: Chief Financial Officer, Vice President and Secretary




 


NHB CAPITAL, LLC




By: /S/ Dale W. Boyles       
Name: Dale W. Boyles
Title: Chief Financial Officer






Signature Pages to Amendment No. 1 to ABL DIP Credit Agreement





--------------------------------------------------------------------------------




 


BANK OF AMERICA, N.A.,
as Agent and Lender




By: /S/ Steven L. Hipsman       
Name: Steven L. Hipsman
Title: Senior Vice President




 


CITIBANK, N.A.,
as Lender




By: /S/ Brendan Mackay       
Name: Brendan Mackay
Title: Vice President and Director




 


UBS AG, STAMFORD BRANCH, 
as Lender




By: /S/ Kenneth Chin       
Name: Kenneth Chin
Title: Director Banking Products Services, US




By:   /S/ Darlene Arias       
Name: Darlene Arias
Title: Director










BARCLAYS BANK PLC,
as Lender




By:   /S/ Marguerite Sutton       
Name: Marguerite Sutton
Title: Vice President






Signature Pages to Amendment No. 1 to ABL DIP Credit Agreement





--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A.,
as Lender


By: /S/ Helen D. Davis       
Name: Helen D. Davis
Title: Executive Director




















































































































GOLDMAN SACHS BANK USA
as Co-Syndication Agent, Co-Documentation Agent and Lender




By:        
Name:
Title:
SIEMENS FINANCIAL SERVICES, INC.,
as Lender


By: /S/ Jeffrey B. Iervese____________
      Name: Jeffrey B. Iervese
      Title: Vice President


By: /S/ John Finore_________________
      Name: John Finore
      Title: Vice President
 


   









                                                                     
    




WELLS FARGO BANK, N.A.,
as Lender




By: /S/ Rina Shinoda________________________
Name: Rina Shinoda    
Title: Vice President

Signature Pages to Amendment No. 1 to ABL DIP Credit Agreement



